ΟAO 187 (Rev. 7/87) Exhibit and Witness List


                                                  UNITED STATES DISTRICT COURT
                              EASTERN                                                  DISTRICT OF                                    TENNESSEE


           M.B., L.H., M.W., J.W., K.P., & S.K.
                                                                                                                  EXHIBIT AND WITNESS LIST
                  V.
          GOVERNOR BILL LEE &
    KNOX COUNTY BOARD OF EDUCATION                                                                                     Case Number: 3:21-CV-317


 PRESIDING JUDGE                                                         PLAINTIFF’S ATTORNEY                                DEFENDANT’S ATTORNEY
           J. RONNIE GREER, USDJ                                                 SALONUS / GILBERT                           MALLEA/SMITH/CAMPBELL/MORSE/SANDERS
 TRIAL DATE (S) 09/15/21                                                 COURT REPORTER                                      COURTROOM DEPUTY
          MISCELLANEOUS HEARING                                                          KAREN BRADLEY                                     KATHY HOPSON
 PLF.      DEF.       DATE
 NO.       NO.       OFFERED          MARKED          ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES

                     09/15/21

  W                                                                     ASHLEY PAQUETTE

  W                                                                     DR. JASON YAUN (by phone)

  W                                                                     DR. JENNIFER PATTON KER (by phone)

   1                                      X                X            CV OF DR. JASON YAUN

   2                                      X                X            CV OF DR. JENNIFER PATTON KER

            W                                                           TERESA NICHOLS, TN DEPARTMENT OF EDUCATION

            W                                                           RACHEL SUPPE, TN DEPARTMENT OF EDUCATION

            W                                                           JON RYSEWIK, KNOX COUNTY SCHOOLS

            W                                                           JASON MYERS, KNOX COUNTY SCHOOLS

             3                            X                X            TN DEPARTMENT OF EDUCATION POLICIES & PROCEDURES

             4                            X                X            COVID DASHBOARD




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of     1   Pages

        Case 3:21-cv-00317-JRG-DCP Document 30 Filed 09/15/21 Page 1 of 1 PageID #: 541
